Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTIONS 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly report of Seychelle Environmental Technologies, Inc. (the “Registrant”) on Form 10-Qfor the nine-month period endedNovember 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Jim Place, Chief Financial Officer of the Registrant certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that, to the best of the undersigned’s knowledge and belief: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Registrant. Date: January 14, 2013 By: /s/ Jim Place Jim Place Chief Financial Officer
